Case 1:17-cv-09922-CM-SDA Document 711 Filed 10/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FERRING B.V., FERRING
INTERNATIONAL CENTER 5.A., and
FERRING PHARMACEUTICALS INC,,

Plaintiffs and
Counter-Defendants,

-against- No. 17 Civ. 9922 (CMSA)

SERENITY PHARMACEUTICALS, LLC,
REPRISE BIOPHARMACEUTICS, LLC,
AVADEL SPECIALTY PHARMACEUTICALS, LLC,

Defendants and
Ceounterclaimants.

ORDER
McMahon, C.I.:

Neither counsel for the Ferring Plaintiffs nor counsel for the Counterclaimants, Serenity
and Reprise, has identified any information that needs to be redacted from this court’s March 11,
2020 decision and order (Dkt. No. 670). (See Dkt. Nos. 674, 675.)

The Clerk of Court is directed to unseal the opinion at Docket Number 670,

Dated: October 8, 2020 ft ) /
; . a oP 2 aA i 4
(&CE A AA

 

Chief Judge

BY ECF TO ALL COUNSEL

 
